ORDER

PER CURIAM.
Theodis Holmes appeals the judgment entered upon his conviction, after a jury trial, of murder the in the first degree, in violation of § 565.020, RSMo1, and one *659count of armed criminal action, in violation of § 571.015. We have reviewed the briefs of the parties, the record on appeal, and the oral arguments by the parties and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a'memorandum setting forth the reasons for our decision to the parties for their use only. We- affirm the judgment pursuant to Mo. R. CRiM. Pko. 30.25(b) (2015). •

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indi- ' cated.